Judgment, Supreme Court, New York County (Herman Cahn, J.), entered February 6, 1998, upon a jury verdict for defendants and against plaintiff, unanimously affirmed, with costs.
In this action to recover damages for defendants’ alleged breach or wrongful interference with plaintiffs performance of a real estate brokerage agreement, we perceive no basis to disturb the jury verdict in defendants’ favor since it was neither irrational nor against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 498). Defendants offered extensive and compelling evidence that plaintiff broker’s performance of his obligations under the subject agreement was inadequate, that defendants’ landlord refused to deal with plaintiff, and that defendants’ consequent direct participation in negotiations with the landlord for a new lease was ultimately justified (see, Curtis Props. Corp. v Greif Cos., 212 AD2d 259, 267).
We have considered plaintiffs remaining arguments respecting the court’s charge to the jury, its evidentiary rulings and its conduct of the trial and find them unavailing. Concur— Sullivan, J. P., Lerner, Andrias and Saxe, JJ.